                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           No. 5:13-CR-237-D(2)

UNITED STATES OF AMERICA,             )
                                      )
            V.                        )
                                      )      ORDER
TONY MARICHAL SHARP,                  )
                                      )
            Defendant.                )

      This matter comes before the Court on motion of the Government to seal

Exhibit 1, Defendant's COVID-19 Vaccination Record. For good cause shown, the

Court GRANTS the Government's Motion to Seal until further order of the Court.

The Clerk of Court is directed to provide a copy of the sealed exhibit to the United

States and Defendant.

      SO ORDERED. This _j_ day of June 2021.




                                      United States District Judge




       Case 5:13-cr-00237-D Document 558 Filed 06/09/21 Page 1 of 1
